Exhibit 10.1


NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this “Agreement”), is dated as of July 22, 2014,
by and between FluoroPharma Medical, Inc., a Nevada corporation (the “Company”),
and the Purchasers identified on Schedule 1 hereto (the “Purchasers”).


WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchasers, as
provided herein, and the Purchasers shall purchase, in the aggregate, (i) up to
$2,000,000 of principal amount (“Principal Amount”) of promissory notes of the
Company (“Note” or “Notes”), a form of which is annexed hereto as Exhibit A; and


WHEREAS, the aggregate proceeds of the sale of the Notes contemplated hereby
(“Purchase Price”) shall be held in escrow by Servis1st Bank, a chartered bank,
having an office at 850 Shades Creek Parkway, Suite 200, Birmingham, AL, 35209
(the “Escrow Agent”) pursuant to the terms of an Escrow Agreement to be executed
by the parties substantially in the form attached hereto as Exhibit B (the
“Escrow Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchasers hereby agree as
follows:
 
1.           Closing Date.  The initial closing (the “Initial Closing”) of the
purchase and sale of the Notes to be acquired by the Purchasers from the Company
under this Agreement shall take place at such time as Purchasers have executed
this Agreement to purchase at least Five Hundred Thousand Dollars ($500,000) of
principal amount of Notes, the Purchase Price has been transmitted by wire
transfer or otherwise credited to or for the benefit of the Company and upon the
satisfaction or waiver of all other conditions to closing set forth in this
Agreement. After the Initial Closing, the Company may conduct any number of
additional closings (each, an “Additional Closing” and, together with the
Initial Closing, a “Closing”) so long as the final Additional Closing occurs on
or before the 30th day following the Initial Closing Date.  The consummation of
the transactions contemplated herein shall take place at the offices of Loeb &
Loeb LLP, 345 Park Avenue, New York, NY 10154, upon the satisfaction or waiver
of all conditions to closing set forth in this Agreement. Subject to the
satisfaction or waiver of the terms and conditions of this Agreement, on each
Closing Date, such Purchaser shall purchase and the Company shall sell to each
such Purchaser a Note in the principal amount set forth on Schedule 1 and on the
signature page hereto for the Purchase Price set forth therein. The aggregate
principal amount of the Notes to be purchased by the Purchasers pursuant to this
Agreement shall be up to Two Million Dollars ($2,000,000).
 
                      2.           Purchaser Representations and
Warranties.  Each of the Purchasers hereby represents and warrants to and agrees
with the Company with respect only to such Purchaser that:


(a)           Organization and Standing of the Purchaser.  Purchaser, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Purchaser has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined in Section 3(c) hereof) and to purchase the Notes being
sold to it hereunder.  The execution, delivery and performance of this Agreement
and the other Transaction Documents by such Purchaser and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Purchaser or its board of directors or stockholders, if applicable, is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of such
Purchaser, enforceable against Purchaser in accordance with the terms thereof.

 
-1-

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Purchaser of the transactions contemplated hereby and thereby or relating hereto
do not and will not (i) result in a violation of such Purchaser’s charter
documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Purchaser is a party; nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Purchaser).  Such Purchaser is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the other Transaction
Documents  nor to purchase the Securities in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


(d)           Information on Company.   Purchaser is familiar with the business,
plans and financial condition of the Company; Purchaser has received all
materials that have been requested by Purchaser. Purchaser has had a reasonable
opportunity to ask questions of the Company and its representatives, and the
Company has answered to the satisfaction of Purchaser all inquiries that
Purchaser or Purchaser’s representatives have put to it. Purchaser has had
access to all additional information that Purchaser has deemed necessary to
verify the accuracy of the information set forth in this Agreement, and has
taken all the steps necessary to evaluate the merits and risks of an investment
as proposed under this Agreement.
 
(e)           Information on Purchaser.   Such Purchaser is an “accredited
investor,” as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Purchaser to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Such Purchaser has the authority and is
duly and legally qualified to purchase and own the Securities.  Such Purchaser
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof.  The information set forth on Schedule 1 hereto
regarding such Purchaser is accurate.


(f)           Purchase of Notes.  On the Closing Date, such Purchaser will
purchase the Notes as principal for its own account for investment only and not
with a view toward, or for resale in connection with, the public sale or any
distribution thereof.


(g)           Compliance with Securities Act.   Such Purchaser understands and
agrees that the Notes have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Purchaser contained
herein).


(h)           Communication of Offer.  Purchaser is not entering into this
Agreement or purchasing the Notes as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation by a person other than
a representative of the Company with which Purchaser had a pre-existing
relationship.


 
-2-

--------------------------------------------------------------------------------

 
 
(i)           Restricted Securities.   Such Purchaser understands that the
Notes  have not been registered under the 1933 Act and such Purchaser will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Notes  unless pursuant to an effective registration statement under the 1933
Act, or unless an exemption from registration is available.  Notwithstanding
anything to the contrary contained in this Agreement, such Purchaser may
transfer (without restriction and without the need for an opinion of counsel)
the Securities to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity.  Each
Subsidiary is an Affiliate of the Company.  For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.


(j)           No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(k)           Correctness of Representations.  Purchaser represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Purchaser otherwise notifies the Company prior to the Closing
Date, shall be true and correct as of the Closing Date.


(l)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


3.           Company Representations and Warranties.  Except as set forth
herein, the Company represents and warrants to and agrees with each Purchaser
that:


(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes, the Escrow
Agreement and any other agreements referred to, delivered or required to be
delivered together with or pursuant to this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and are valid and binding agreements of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity. The Company has full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform its
obligations thereunder.


 
-3-

--------------------------------------------------------------------------------

 
 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and all outstanding rights to acquire
or receive, directly or indirectly, any equity of the Company and Subsidiaries
as of the date of this Agreement (not including the Securities) are set forth on
Schedule 3(d).  Except as set forth on Schedule 3(d), there are no options,
warrants, or rights to subscribe to, securities, rights, understandings or
obligations convertible into or exchangeable for or granting any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of the Subsidiaries.  The only officer, director, employee and
consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company is described on Schedule 3(d).  There are
no outstanding agreements or preemptive or similar rights affecting the
Company’s common stock (the “Common Stock”).


(e)           Consents.  Except for the filing of a Form D with the Commission,
and any required blue sky filings, no consent, approval, authorization or order
of any court, governmental agency or body or arbitrator having jurisdiction over
the Company, or the Company’s creditors or stockholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Notes.  The
Transaction Documents and the Company’s performance of its obligations
thereunder has been approved by the Company’s board of directors in accordance
with the Company’s Certificate of Incorporation and applicable law.


(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Purchaser in Section 2 are true and correct, neither the entry
into the Transaction Documents by the Company, nor the issuance nor the sale of
the Notes nor the performance of the Company’s obligations under the Transaction
Documents by the Company, will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company is a party, by which the Company is bound, or to
which any of the properties of the Company is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company is a party except the violation, conflict, breach, or default of
which would not have a Material Adverse Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Notes or any of the assets of the Company; or


(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or


           (iv)           result in the triggering of any piggy-back or other
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company.


(g)           The Notes.  The Notes upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes, such Notes will be duly and validly issued,
fully paid and non-assessable;


 
-4-

--------------------------------------------------------------------------------

 
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company; and


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders.



(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
that would affect the execution by the Company or the complete and timely
performance by the Company of its obligations under the Transaction
Documents.  Except as disclosed in the Company’s filing with the Commission,
there is no pending or, to the best knowledge of the Company, basis for or
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.


(i)           Defaults.  To its knowledge, the Company is not in violation of
its articles of incorporation or bylaws.   The Company is (i) not in default
under or in violation of any other material agreement or instrument to which it
is a party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters
which default would have a Material Adverse Effect, or (iii) not in violation of
any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect.


(j)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of impairing the exemptions
relied on with respect to the  1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Bulletin Board.  No prior offering will impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.  Neither the Company nor any of its Affiliates will take any action
or suffer any inaction or conduct any offering other than the transactions
contemplated hereby that may be integrated with the offer or issuance of the
Securities or that would impair the exemptions relied upon in this Offering or
the Company’s ability to timely comply with its obligations hereunder.


(k)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Notes.


(l)           Certain Fees. Except as shall be payable to certain placement
agents in connection with the transactions contemplated by this Agreement, no
brokers fees, finders’ fees or financial advisory fees or commissions will be
payable by the Company with respect to the transactions contemplated by this
Agreement and the other Transaction Documents


(m)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


4.           Regulation D Offering.  The offer and issuance of the Notes to the
Purchasers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) of the 1933 Act and/or Rule
506 of Regulation D promulgated thereunder.


 
-5-

--------------------------------------------------------------------------------

 
 
5.           Automatic Exchange of Notes; Additional Warrant. All principal and
accrued interest under the Notes (the “Outstanding Balance”) will automatically
convert into the Company’s next equity or equity-linked financing (the
“Subsequent Financing”), without any action on the part of the Purchaser, into
such securities, including warrants of the Purchaser as are issued in the
Subsequent Financing, the amount of which shall be determined in accordance with
the following formula: (the Outstanding Balance as of the closing of the
Subsequent Financing) x (1.15) / (the per security price of the securities sold
in the Subsequent Financing).  The Purchaser shall be deemed to be an investor
in the Subsequent Financing and subject to the terms of such Subsequent
Financing.  The Purchaser shall be granted standard piggyback registration
rights in connection with the securities to be issued in any Subsequent
Financing.  Upon the closing of a Subsequent Financing, each of the Purchasers
shall be issued,  in addition to any warrants issued in connection with a
Subsequent Financing, an additional warrant (the “Additional Warrant“), to
purchase a number of shares of Common Stock equal to fifty percent (50%) of the
number of shares of Common Stock purchased by such Purchaser in the Subsequent
Financing assuming a per share purchase price of the securities to be issued in
the Subsequent Financing.  The terms of the Additional Warrants shall be
substantially identical to the terms of the warrants issued in the Subsequent
Financing, except the exercise price per share of the Additional Warrants shall
be equal to the per share purchase price of the securities issued in the
Subsequent Financing.   In the event no warrants are issued in the Subsequent
Financing, each of the Purchasers shall nonetheless be entitled to an Additional
Warrant, which Additional Warrant shall be non-callable, exercised on a cash
only basis and have a term of  five (5) years following the closing date of the
Subsequent Financing.


                      6.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: FluoroPharma Medical,
Inc., 8 Hillside Avenue, Suite 207, Montclair, NJ 07042, Attn: Johan M. (Thijs)
Spoor, CEO, facsimile: (973) 744-7617, with a copy by fax only to (which shall
not constitute notice): Loeb & Loeb LLP, 345 Park Avenue, New York, NY 10154,
Attention David Levine, facsimile: (212) 898-1184, and (ii) if to the
Purchasers, to: the addresses and fax numbers indicated on Schedule 1 hereto.


 (b)           Entire Agreement; Assignment.  This Agreement and other
Transaction Documents delivered in connection herewith represent the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by both parties.  Neither the
Company nor the Purchasers has relied on any representations not contained or
referred to in this Agreement and the documents delivered herewith.   No right
or obligation of the Company shall be assigned without prior notice to the
Purchasers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


 
-6-

--------------------------------------------------------------------------------

 
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Purchasers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 6(d) hereof, the Company and each Purchaser hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Purchasers and thus refunded to the
Company.


(g)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(h)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

 
-7-

--------------------------------------------------------------------------------

 
 
(i)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(j)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.


           (k)           Independent Nature of Purchasers.     The Company
acknowledges that the obligations of each Purchaser under the Transaction
Documents are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under the Transaction Documents. The Company
acknowledges that each Purchaser has represented that the decision of each
Purchaser to purchase the Notes has been made by such Purchaser independently of
any other Purchaser and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Purchaser or by any agent or employee of any other Purchaser, and no Purchaser
or any of its agents or employees shall have any liability to any other
Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Purchasers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(l)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Purchasers and their permitted successors and assigns.


[-SIGNATURE PAGES FOLLOW-]

 
-8-

--------------------------------------------------------------------------------

 


SIGNATURE PAGE OF THE COMPANY TO NOTE PURCHASE AGREEMENT


Please acknowledge your acceptance of the foregoing Note Purchase Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


FLUOROPHARMA MEDICAL, INC.
a Nevada corporation








By: _________________________________
      Name:
      Title:

 
-9-

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF PURCHASERS TO NOTE PURCHASE AGREEMENT




PURCHASER
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
Name:
Address:
 
 
Taxpayer ID#: __________________
 
 
______________________________________
(Signature)
By:
 
$________



 
-10-

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS AND SCHEDULES


Exhibit A                               Form of Note
                Exhibit B                                Escrow Agreement


Schedule 1                            List of Purchasers
                Schedule 3(d)                       Capitalization and
Additional Issuances

 
-11-

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
PURCHASER AND ADDRESS
PRINCIPAL AMOUNT AND PURCHASE PRICE
       
TOTALS
 

 
 
-12-

--------------------------------------------------------------------------------

 
 
SCHEDULE TO NOTE PURCHASE AGREEMENT


Schedule 3(d) Capitalization and Additional Issuances



The Company is authorized to issue 100,000,000 shares of common stock  $0.001
par value, and 100,000,000 shares of preferred stock, $0.001 par value of which
3,500,000 shares of preferred stock have been designated Series A Preferred
Stock and 12,000,000 shares of preferred stock have been designated Series B
Preferred Stock.


At May 31, 2014, there were 28,963,158 shares of common stock issued and
outstanding.


 At March 31, 2014, there were 976,703 shares of Series A preferred stock issued
and outstanding.


At March 31, 2014, there were 5,694,571 shares of Series B preferred stock
issued and outstanding.


At March 31, 2014, there were warrants to purchase 15,131,535 shares of common
stock issued and outstanding.


At March 31, 2014, 4,756,928 of the Company options were granted subject to the
FluoroPharma Medical, Inc. 2011 Equity Incentive Plan.